DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially gas-tight” in claims 1, 3, 9, 11, 16 and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Applicant has provided a definition for “substantially gas-tight” however this definition comprises at least three different standards (Specification Pg. 8 L29- Pg. 9 L2). It is unclear as to whether an apparatus capable of meeting the first criteria (a decrease in concentration of a fragrance by at most 30% after two weeks) but not the second or third criteria (20% after two weeks or 20% decrease after six weeks) would still be considered “substantially gas-tight”. 
Claims 2-5 are rejected due to their dependency from claim 1. 
Claims 6-20 are rejected due to their incorporation of the limitations of claim 1.
Claim 4 is rejected due to its dependency from claim 3. 
Claims 13-20 are rejected due to their incorporation of the limitations of claim 3. 
Claim 12 is rejected due to its dependency from claim 11.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 4 recites the broad recitation “the water soluble material”, and the claim also recites “is in particular a water-soluble film” which is the narrower statement of the range/limitation. It is unclear whether the water soluble material is required to be in the form of a film or not.
Claims 17-20 are rejected due to their incorporations of the limits of claim 4.

Claim 9 recites the broad recitation “in non-gas-tight packaging” and the claim also recites “in particular cardboard packaging” which is the narrower statement of the range/limitation.

Claim 10 recites the broad limitation “is removed during the first use” and the claim also recites “is in particular rinsed away by the flush water”. 

Claim 12 recites the broad recitation “the water soluble material”, and the claim also recites “is in particular a water-soluble film” which is the narrower statement of the range/limitation. It is unclear whether the water soluble material is required to be in the form of a film or not.

Claim 16 recites the broad recitation “in non-gas-tight packaging” and the claim also recites “in particular cardboard packaging” which is the narrower statement of the range/limitation.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 6, the phrase "is preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 7-9 are rejected due to their dependency from claim 6.
	Claim 10 is rejected due to its incorporation of the limitations from claim 6.

Regarding claim 13, the phrase "is preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 14-16 are rejected due to their dependency from claim 13.

Regarding claim 17, the phrase "is preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 18-20 are rejected due to their dependency from claim 17.

Claim Interpretation
The phrase “renewable resources” is being interpreted as defined on Pg. 8 L6-7 and equivalents thereof.

Regarding Claims 6, 13 and 17, the claim language stating the agent “is preferably poured into the container” could make it appear Applicant is claiming a method in an apparatus claim. It is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b). See MPEP 2173.05(p).
	For the purpose of examination the claim language is being interpreted as a product-by-process limitation.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In the claims the phrase “means for being detachably fixed to a suspension device” is being interpreted as those structures defined on Pg. 5 L13-20 of the Specification and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0247869 (Soller).
	Regarding claim 6, Soller discloses a container (100/200/300/400) having openings (309a/409), manufacturable by thermoforming plastic (Para. 0024), characterized that the container comprises at least one agent for cleaning toilets (112/412; Para. 0021) which is configured to be poured (Para. 0021 - gel or paste, also solids of small enough form can be poured). The openings can be sealed through the use of a removable gas tight sealing material (110/410/510; Para. 0021 - “barrier against moisture and odor or fragrance prior to use”). 
	Regarding the requirement that the container be manufactured according to claim 1, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  See MPEP 2113.
	A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
 	 
	Regarding claim 7, Soller discloses that the container is sealed with a container lid (450) and the container and/or lid having means for being detachably fixed (403/407) to a suspension device (406) (Para. 0054-0056).

	Regarding claim 8, Soller discloses that the container is configured to be detachably sealed with a container lid (450) connected to a suspension device (Para. 0056 - detachable hook can engage the ‘container’ 402 or the lid 450).

	Regarding claim 13, Soller discloses a container (100/200/300/400) having openings (309a/409), manufacturable by thermoforming plastic (Para. 0024), characterized that the container comprises at least one agent for cleaning toilets (112/412; Para. 0021) which is configured to be poured (Para. 0021 - gel or paste, also solids of small enough form can be poured). The openings can be sealed through the use of a removable gas tight sealing material (110/410/510; Para. 0021 - “barrier against moisture and odor or fragrance prior to use”) which may comprise a pull tab (411; Para. 0057).
	Regarding the requirement that the container be manufactured according to claim 1, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  See MPEP 2113.
	A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.

	Regarding claim 14, Soller discloses that the container is sealed with a container lid (450) and the container and/or lid having means for being detachably fixed (403/407) to a suspension device (406) (Para. 0054-0056).

	Regarding claim 15, Soller discloses that the container is configured to be detachably sealed with a container lid (450) connected to a suspension device (Para. 0056 - detachable hook can engage the ‘container’ 402 or the lid 450).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soller in view of CH 628384 (Daeninckx).
Regarding claim 9, Soller states that the cleaning agent (412) is sealed in the container with a container lid (450) but does not state that the container is packaged into cardboard packaging.
Daeninckx teaches a container (1) having openings (Fig. 2) and configured to hold a cleaning agent. The container, a mounting structure (2) and the cleaning agent are first sealed and then placed in a cardboard package.
It would have been obvious to one of ordinary skill in the art to package the sealed container in a cardboard package, as taught by Daeninckx, for safer packaging of the device, to permit multiple containers to be packaged/sold together and/or for design choices such as marketing purposes.

Regarding claim 16, Soller states that the cleaning agent (412) is sealed in the container with a container lid (450) but does not state that the container is packaged into cardboard packaging.
Daeninckx teaches a container (1) having openings (Fig. 2) and configured to hold a cleaning agent. The container, a mounting structure (2) and the cleaning agent are first sealed and then placed in a cardboard package.
It would have been obvious to one of ordinary skill in the art to package the sealed container in a cardboard package, as taught by Daeninckx, for safer packaging of the device, to permit multiple containers to be packaged/sold together and/or for design choices such as marketing purposes.

Claims 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soller in view of EP 3263785 (Novita).
	Regarding claim 10, Soller states that the sealing material sealing in the openings is removed during the first use (Para. 0028) but does not disclose that it is water-soluble. 
	Novita teaches a container (1) for receiving a cleaning agent (4), the container having openings (5) which are sealed (15) by a water soluble material (Para. 0017). 
	It would have been obvious to one of ordinary skill in the art to make the removable sealing material water soluble, as taught by Novita, to facilitate quicker/easier installation and/or so that the user has less risk of contacting the chemicals inside by not requiring manual removal of the seal.
	
	
	Regarding claim 17, Soller discloses a container (100/200/300/400) having openings (309a/409), manufacturable by thermoforming plastic (Para. 0024), characterized that the container comprises at least one agent for cleaning toilets (112/412; Para. 0021) which is configured to be poured (Para. 0021 - gel or paste, also solids of small enough form can be poured). The openings can be sealed through the use of a removable gas tight sealing material (110/410/510; Para. 0021 - “barrier against moisture and odor or fragrance prior to use”) which may comprise a pull tab (411; Para. 0057).
	Regarding the requirement that the container be manufactured according to claim 1, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  See MPEP 2113.
	A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
	Soller, however, does not disclose that the removable sealing material is a water-soluble material.
	Novita teaches a container (1) for receiving a cleaning agent (4), the container having openings (5) which are sealed (15) by a water soluble material (Para. 0017) which can be a film made of polyvinyl alcohol (Para. 0030-0033). 
	It would have been obvious to one of ordinary skill in the art to make the removable sealing material from a water soluble material, as taught by Novita, to facilitate quicker/easier installation and/or so that the user has less risk of contacting the chemicals inside by not requiring manual removal of the seal.

	Regarding claim 18, Soller states that the container is sealed with a container lid (450) and the container and/or lid having means for being detachably fixed (403/407) to a suspension device (406) (Para. 0054-0056).

	Regarding claim 19, Soller states that the container is configured to be detachably sealed with a container lid (450) connected to a suspension device (Para. 0056 - detachable hook can engage the ‘container’ 402 or the lid 450).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Soller in view of Novita as applied to claim 17 above, and further in view of Daeninckx.
Regarding claim 20, Soller states that the cleaning agent (412) is sealed in the container with a container lid (450) but does not state that the container is packaged into cardboard packaging.
Daeninckx teaches a container (1) having openings (Fig. 2) and configured to hold a cleaning agent. The container, a mounting structure (2) and the cleaning agent are first sealed and then placed in a cardboard package.
It would have been obvious to one of ordinary skill in the art to package the sealed container in a cardboard package, as taught by Daeninckx, for safer packaging of the device, to permit multiple containers to be packaged/sold together and/or for design choices such as marketing purposes.

Allowable Subject Matter
Claims 1-5 and 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose a method of manufacturing a container for a toilet cleaning agent comprising providing a polymer film, then punching at least one opening in the polymer film, then sealing the at least one opening with a gas-tight and removable seal and then subsequently three-dimensionally deforming the film and its sealed opening through the use of thermoforming.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP0773330 (Lake) teaches a method of manufacturing a container comprising forming a sheet of material, three dimensionally deforming the material and then subsequently ‘punching’ at least one opening in the deformed structure (Figs. 3a-3e). Lake also teaches covering the openings prior to use (Figs. 1a, 2a). However Lake teaches that the formation of the at least one opening and the sealing of the opening occur after the film has been three-dimensionally deformed through thermoforming instead of prior to said deformation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/            Examiner, Art Unit 3754

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754